UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7514



TYRONE L. ROBERSON,

                                                Plaintiff - Appellant,

          versus


LARRY DUBOSE, Captain; MR.       SOTTILE,   Chief
Jailer; J. JENKINS, Jailer,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Falcon B. Hawkins, Senior District
Judge. (CA-97-3444-5-11-BF)


Submitted:   December 20, 2000              Decided:   January 16, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone L. Roberson, Appellant Pro Se. Isaac McDuffie Stone, III,
LAW OFFICE OF DUFFIE STONE, Bluffton, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Lamar Roberson, a South Carolina inmate, appeals the

district court’s order granting summary judgment to Defendants,

denying his motion for appointment of counsel, denying his writ of

mandamus and denying relief requested in supplemental motions to

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under 28

U.S.C.A. § 1915A (West Supp. 2000).    This Court reviews only those

issues raised in the appellant’s informal brief, therefore, only

the motion for summary judgment is before this Court.    4th Cir. R.

34(b).   We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Roberson v. DuBose, No.

CA-97-3444-5-11-BF (D.S.C. Sept. 13, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2